J-S02027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 KARL ROSEBORO                            :
                                          :
                    Appellant             :   No. 123 EDA 2020


         Appeal from the PCRA Order Entered November 25, 2019,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division at No(s): CP-51-CR-0001397-2013.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                           Filed: May 20, 2021

      Karl Roseboro appeals from the order denying his first timely petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). 42 Pa.C.S.A. §§

9541-46. We affirm.

      The PCRA court summarized the pertinent facts and procedural history

as follows:

             On August 4, 2012, [Roseboro] shot Rhonda Williams
         (the “decedent”) four times, in an alley behind the 4200
         block of Wayne Avenue and Brunner Street. [Roseboro] was
         a crack dealer who stored his drugs in the alley near where
         the decedent’s body was found.            Additionally, video
         evidence depicted [Roseboro] and the decedent walking in
         the direction of the alley just before the murder.
         Approximately thirty seconds after [Roseboro] and the
         decedent are last seen on camera which is approximately
         fifty-five feet from the alley, four gunshots are heard.

            On September 16, 2014, [Roseboro] was found guilty by
         a jury, presided over by this [c]ourt, of first-degree murder,
J-S02027-21


           [two firearm violations, and possession of an instrument of
           crime]. [Roseboro] was sentenced that same day to life
           without the possibility of parole for first-degree murder,
           [and was sentenced to concurrent sentences for the
           remaining convictions].

              On September 2, 2014, [Roseboro] filed a notice of
           appeal to the Superior Court. The Superior Court affirmed
           the judgment of sentence on March 9, 2016. On April 4,
           2016, [Roseboro] filed a petition for allowance of appeal
           with the Pennsylvania Supreme Court. Allocatur was denied
           on July 27, 2016.

PCRA Court Opinion, 3/13/20, at 1-2 (excess capitalization and footnotes

omitted)

     On March 9, 2017, Roseboro filed a pro se PCRA petition. The PCRA

court originally appointed counsel, who later was replaced. On October 10,

2018, PCRA counsel filed an amended PCRA petition.                  Thereafter, the

Commonwealth filed a motion to dismiss and PCRA counsel filed a response.

Following an evidentiary hearing, the PCRA court denied Roseboro’s petition

on November 25, 2019. This timely appeal followed. Both Roseboro and the

PCRA court have complied with Pa.R.A.P. 1925.

     Roseboro now raises the following five issues on appeal:

           1. Did the prosecutor present false evidence related to the
              timing of the shooting; was trial counsel ineffective for
              failing to object on this basis, for failing to request a pre-
              trial report from the Commonwealth’s expert witnesses
              and for not moving in limine to preclude the evidence?

           2. Was trial counsel ineffective for failing to object to the
              admission of hearsay evidence and for not requesting an
              instruction on what use the jury could make of the
              evidence?




                                         -2-
J-S02027-21


         3. Was trial counsel ineffective for failing to move for a
            mistrial as a result of sixteen sustained objections during
            the prosecutor’s closing argument; for failing to object to
            three other objectionable comments; and was appellate
            counsel ineffective for the manner in which he litigated a
            portion of this issue on direct appeal?

         4. Was trial counsel ineffective for failing to call Detective
            Dove at trial?

         5. Did the [PCRA] court err in denying a hearing on several
            of the issues presented to it?

Roseboro’s Brief at 1-2.

      This Court’s standard of review regarding an order dismissing a petition

under the PCRA is to ascertain whether “the determination of the PCRA court

is supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Barndt, 74 A.3d 185, 191-92

(Pa. Super. 2013) (citations omitted).

      In his fifth issue, Roseboro asserts that the PCRA court erred in failing

to hold an evidentiary hearing regarding some of his claims.

         The PCRA court has discretion to dismiss a petition without
         a hearing when the court is satisfied that there are no
         genuine issues concerning any material fact, the defendant
         is not entitled to post-conviction collateral relief, and no
         legitimate purpose would be served by further proceedings.
         To obtain a reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of material fact which, if resolved in
         his favor, would have entitled him to relief, or that the court
         otherwise abused its discretion in denying a hearing.

Commonwealth v. Blakeney, 108 A.3d 739, 750 (Pa. 2014) (citations

omitted).

                                      -3-
J-S02027-21


      In     his    four   other   issues,   Roseboro     essentially   challenges   the

effectiveness of trial and/or appellate counsel. To obtain relief under the PCRA

premised on a claim that counsel was ineffective, a petitioner must establish

by a preponderance of the evidence that counsel’s ineffectiveness so

undermined the truth determining process that no reliable adjudication of guilt

or innocence could have taken place. Commonwealth v. Johnson, 966 A.2d

523, 532 (Pa. 2009). “Generally, counsel’s performance is presumed to be

constitutionally adequate, and counsel will only be deemed ineffective upon a

sufficient showing by the petitioner.”          Id.   This requires the petitioner to

demonstrate that: (1) the underlying claim is of arguable merit; (2) counsel

had no reasonable strategic basis for his or her action or inaction; and (3) the

petitioner was prejudiced by counsel's act or omission. Id. at 533. A finding

of "prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different." Id. A failure to satisfy any prong of

the   test    for     ineffectiveness    will   require    rejection    of   the   claim.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

      Here, the PCRA court has authored a thorough and well-reasoned

opinion pursuant to Rule 1925(a). The Honorable Rose Marie DeFino-Nastasi

has addressed each of Roseboro’s ineffectiveness claims with proper citation

to legal authorities and citation to the certified record. In addition, she has




                                             -4-
J-S02027-21


explained why an evidentiary hearing was not necessary for some of

Roseboro’s claims.

      We discern no legal errors in Judge DeFino-Nastasi’s analysis, and we

find her factual findings and credibility determinations fully supported by our

review of the record.   As such, we adopt Judge DeFino-Nastasi’s 1925(a)

opinion as our own in affirming the order denying Roseboro post-conviction

relief. See PCRA Court’s Opinion, 3/13/20, at 8-11 (concluding that because

the Commonwealth’s expert did not testify falsely, a motion in limine would

have failed; an expert report was not necessary because trial counsel was

aware of the Commonwealth’s theory and presented an alternative theory

which the jury discredited); at 11-13 (rejecting as meritless Roseboro’s claim

that trial counsel should have objected and requested an instruction regarding

the use of hearsay evidence; this evidence did not affect the outcome of the

case given the overwhelming evidence of Roseboro’s guilt); at 14-23

(concluding   that   Roseboro’s     prosecutorial   misconduct    claim    was

underdeveloped and, because the challenged comments by the prosecutor

were fair responses to the closing of the defense, the court would not have

granted a mistrial; appellate counsel was not ineffective); at 29-31 (rejecting

as meritless Roseboro’s claim that trial counsel was ineffective for failing to

call former Detective Ronald Dove because he did not establish how this

testimony would have benefitted his defense; trial counsel never mentioned

Detective Dove by name in his opening statement); and at 31 (stating that a


                                     -5-
J-S02027-21


hearing was held on those claims that involved a material issue of fact and

that other claims were properly decided based on the record).1

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/21




____________________________________________


1The parties are directed to attach Judge DeFino-Nastasi’s March 13, 2020
opinion to this memorandum in any future appeal.


                                           -6-